Citation Nr: 1752515	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fibrocystic kidney disease with related renal failure.

2.  Entitlement to service connection for hypertension, to include as due to fibrocystic kidney disease.  


REPRESENTATION

The Veteran represented by:      Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1984 and from December 1990 to June 1991, with reservist service between these periods of service and thereafter until December 2006, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2017, the Veteran testified in a Board hearing conducted before the undersigned Veterans Law Judge.  The record was left open to submit additional evidence.  The Veteran then submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's polycystic kidney disease was aggravated by certain abdominal physical training exercises performed during periods of ACDUTRA after his last period of active service.

2.  The Veteran's hypertension is caused by his service-related polycystic kidney disease.



CONCLUSIONS OF LAW

1.  The criteria for service connection for polycystic kidney disease have been met.  38 U.S.C. §§ 101, 1110, 1131 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017).

2.  The criteria for service connection for hypertension, as secondary to service-connected polycystic kidney disease, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing ACDUTRA or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.

"To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310.

The Veteran, who is a physician and served on active and reservist duty in this capacity, contends that his current polycystic kidney disease is related to service.  Specifically, the Veteran asserts that while his kidney disease may have had its initial onset during his last period of active service, the progression of his disease was definitively accelerated by the intense abdominal strengthening exercises required during his periods of ACDUTRA following his last period of active service.

In that regard, the Veteran notes that blood serologies performed in February 1991, during his last period of active service, revealed creatinine levels that, while within the defined normal range, were within the higher end of that defined range.  He posits that given his age at that time and otherwise insignificant health history, this creatinine reading should have triggered further study, as it likely indicated the initial manifestations of his current kidney disorder.

Regardless of whether this creatinine level recorded during active service did in fact indicate an underlying kidney disorder, the Veteran states that his development of his polycystic kidney disease was definitively exacerbated by his performance of intense abdominal training exercises during his subsequent reservist training periods.  In support of this opinion, the Veteran cites to numerous medical studies showing a correlation between the exacerbation of polycystic kidney disease when performing abdominal exercises, as the exercises cause the kidney cysts to rupture, further advancing the disease.  Indeed, the Veteran contends that the quick clinical progression of his kidney disease from when it was initially diagnosed in 2006 to the present is due to the exacerbation of his disease brought on by his ACDUTRA training, noting that he now has end-stage renal failure and has required hemodialysis treatment for the past four years.

As an initial matter, the Board first notes that while the Veteran's polycystic kidney disease was not noted in the Veteran's reservist medical examination reports of record, the absence of such a diagnosis does not preclude a conclusion that the Veteran did indeed have kidney disease during his reservist service.  Presumptions of soundness and aggravation do not apply to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010), Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

As to the merits of the Veteran's service connection claim for polycystic kidney disease, the Board notes that, as referenced above, service connection is warranted for diseases that are aggravated during ACDUTRA.  The evidence of record reflects that the Veteran is currently-diagnosed with polycystic kidney disease, and the Veteran competently reports performing aggravating abdominal exercises during his periods of ACDUTRA.  Moreover, the Veteran's reports of this form of physical training are consistent with the general requirements of  service, thereby lending further credibility to the Veteran's reports.  Accordingly, the Board concludes that the first two elements of service connection, the presence of a current disability and an in-service aggravating injury, are established.

As to the third element, a medical nexus between the current disability and the in-service event or injury, the Board notes that the Veteran is a physician and therefore has the requisite medical expertise to render an opinion as to the in-service exacerbation of his polycystic kidney disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Further, the Board finds that the opinion rendered by the Veteran is unequivocally stated, consistent with his medical history, and supported by a sufficient rationale.  Moreover, there are no contradictory medical opinions of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  
 
Accordingly, as all three elements of service connection have been met, service connection for polycystic kidney disease is warranted.  

As to the Veteran's hypertension, the Veteran is currently diagnosed with hypertension, and medical treatment of record characterizes the Veteran's hypertension as secondary to (caused by) his polycystic kidney disease.  Given this unequivocal medical correlation between the Veteran's current hypertension and a service-related kidney disorder, service connection for hypertension as secondary to service-related polycystic kidney disease is warranted.  

ORDER

Service connection for polycystic kidney disease is granted.

Service connection for hypertension, as due to service-connected polycystic kidney disease, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


